1

2

3                             UNITED STATES DISTRICT COURT

4                                   DISTRICT OF NEVADA

5                                              ***

6     LUIS ALONSO HIDALGO, III,                      Case No. 3:16-cv-00618-MMD-WGC

7                                Petitioner,                      ORDER
            v.
8
      ROBERT LEGRAND, et al.,
9
                              Respondents.
10

11         Respondents have filed an unopposed motion for enlargement of time (first

12   request) (ECF No. 35). Good cause appearing, the Court will grant the motion.

13         It is therefore ordered that Respondents’ unopposed motion for enlargement of time

14   (ECF No. 35) is granted. Respondents will have through December 28, 2018, to file and

15   serve a response to the second amended petition (ECF No. 33).

16

17         DATED THIS 26th day of November 2018.

18

19
                                                     MIRANDA M. DU
20                                                   UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26

27

28
